            Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
MOHAMMED WAQQAD,                       :
                                                        Case No.: _________________
                                       :
                Plaintiff,             :
                                                        COMPLAINT
                                       :
      -against-                        :
                                                        DEMAND FOR JURY TRIAL
                                       :
TRINE ACQUISITION CORP., LEO           :
HINDERY, JR., M. IAN G. GILCHRIST,     :
JOSEPHINE LINDEN, MARC NATHANSON, :
KENT R. SANDER, TOM WASSERMAN,         :
and ABBAS F. ZUAITER,                  :
                                       :
                Defendants.            :
-------------------------------------- X

       Plaintiff, Mohammed Waqqad (“Plaintiff”), by his undersigned attorneys, alleges upon

personal knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.      This action is brought by Plaintiff against Trine Acquisition Corp. (“Trine” or the

“Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Trine, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”),

15 U.S.C. §§ 78n(a) and 78t(a), and SEC Rule 14a-9, 17 C.F.R. § 240.14a-9, in connection with

the proposed merger (the “Proposed Merger”) between Trine and Desktop Metal, Inc. (“Desktop

Metal”). Plaintiff also asserts a claim against the Individual Defendants for breaching their

fiduciary duty of candor/disclosure under state law.

       2.      On August 26, 2020, Trine entered into an Agreement and Plan of Merger (the

“Merger Agreement”), pursuant to which Trine will issue shares of its class A common stock for




                                                  1
            Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 2 of 19




both common and preferred holders of Desktop Metal stock resulting in an estimated $2.5 billion

pro forma equity value. Each share of each series of Desktop Metal preferred stock issued and

outstanding immediately prior to the effective time of the Business Combination (other than shares

owned by Desktop Metal as treasury stock or dissenting shares) will be converted into the right to

receive a number of shares of Trine Class A common stock (deemed to have a value of $10 per

share) with an aggregate implied value equal to the product of the liquidation amount (as described

in Desktop Metal’s certificate of incorporation (“Desktop Metal’s charter”)) for such series of

preferred stock multiplied by the number of shares of such series of Desktop Metal preferred stock

outstanding immediately prior to the effective time as if the Business Combination were a Deemed

Liquidation Event (as defined in Desktop Metal’s charter) (the “aggregate preferred stock

consideration”) divided by the number of shares of such series of Desktop Metal preferred stock

outstanding immediately prior to the effective time of the Proposed Merger. Each share of Desktop

Metal common stock issued and outstanding immediately prior to the effective time of the

Business Combination (other than shares owned by Desktop Metal as treasury stock or dissenting

shares) will be converted into the right to receive a number of shares of Trine Class A common

stock (deemed to have a value of $10 per share) with an aggregate implied value equal to

$1,830,000,000 minus the aggregate implied value of the aggregate preferred stock consideration

divided by the number of shares of Desktop Metal common stock outstanding on a fully diluted

basis immediately prior to the effective time of the Proposed Merger. The Combined Company

will continue to operate as Desktop Metal and trade on the NYSE under the ticker symbol “DM.”

After the closing of the Proposed Merger, Trine’s current common stockholders will only retain

an ownership interest of less than 13.5% in the post-combination company.

       3.      On November 10, 2020, in order to convince Trine shareholders to vote in favor of




                                                2
            Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 3 of 19




the Proposed Merger, Defendants authorized the filing of a materially incomplete and misleading

proxy statement/consent solicitation statement/prospectus on Form 424B3 (the “Proxy”) with the

SEC in violation of Sections 14(a) and 20(a) of the Exchange Act and in breach of the Individual

Defendants’ duty of disclosure.

       4.      In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) the conflicts of interest facing the financial advisors employed by the Company

including, BTIG, LLC (“BTIG”) and Credit Suisse Securities (USA) LLC (“Credit Suisse”); and

(ii) the financial projections and valuations of Desktop Metal.

       5.      The special meeting of Trine shareholders to vote on the Proposed Merger is

scheduled for December 8, 2020 (the “Shareholder Vote”). It is imperative that the material

information that has been omitted from the Proxy is disclosed prior to the Shareholder Vote so

Plaintiff can cast an informed vote and properly exercise his corporate suffrage rights.

       6.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and breach of the duty

of disclosure. Plaintiff seeks to enjoin Defendants from taking any steps to consummate the

Proposed Merger until the material information discussed herein is disclosed to Trine’s

shareholders sufficiently in advance of the Shareholder Vote or, in the event the Proposed Merger

is consummated, to recover damages resulting from the Defendants’ violations of the Exchange

Act and breach of the duty of disclosure.

                                  JURISDICTION AND VENUE

       7.      This Court has original jurisdiction over this action pursuant to Section 27 of the

Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff

alleges violations of Sections 14(a) and 20(a) of the Exchange Act.




                                                 3
             Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 4 of 19




        8.      The Court has supplemental jurisdiction over the state law claim for breach of the

duty of candor/disclosure pursuant to 28 U.S.C. § 1367.

        9.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum

contacts with the United States, Section 27 of the Act confers personal jurisdiction over the

defendant in any federal district court.” Id. At 1316

        10.     Venue is proper in this District under Section 27 of the Exchange Act and 28 U.S.C.

§ 1391, because the Company’s principal executive office is located in this District at 405

Lexington Avenue, 48th Floor, New York, NY 10174 and Defendants are found or are inhabitants

or transact business in this District.

                                             PARTIES

        11.     Plaintiff is, and at all relevant times has been, a holder of Trine common stock.

        12.     Defendant Trine is a blank check company formed in order to effect a merger,

capital stock exchange, asset acquisition, stock purchase, reorganization or other similar business

combination with one or more businesses or entities. The Company’s principal executive office is

located at 405 Lexington Avenue, 48th Floor, New York, NY 10174. The Company’s common

stock trades on the NYSE under the ticker symbol “TRNE”.




                                                  4
           Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 5 of 19




       13.        Individual Defendant Leo Hindery, Jr. has been the Chief Executive Officer

(“CEO”) of the Company and Chairman of the Board at all relevant times.

       14.        Individual Defendant M. Ian G. Gilchrist has been the President of the Trine and

served as director of the Company at all relevant times.

       15.        Individual Defendant Josephine Linden has served as director of the Company at

all relevant times.

       16.        Individual Defendant Marc Nathanson has served as director of the Company at all

relevant times.

       17.        Individual Defendant Kent R. Sander has served as director of the Company at all

relevant times.

       18.        Individual Defendant Tom Wasserman has served as director of the Company at all

relevant times.

       19.        Individual Defendant Abbas F. Zuaiter has served as director of the Company at all

relevant times.

       20.        The Individual Defendants referred to in ¶¶ 13-19 are collectively referred to herein

as the “Individual Defendants” and/or the “Board”, and together with Trine they are referred to

herein as the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

I.     Background and the Proposed Merger

       21.        Trine is a blank check company. The Company is formed for the purpose of

effecting a merger, capital stock exchange, asset acquisition, stock purchase, reorganization or

similar business combination with one or more businesses. The Company intends to acquire and

operate a business in the technology, consumer, and/or media and communications industries.




                                                    5
          Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 6 of 19




       22.       Desktop Metal is a manufacturing and technology company focused on the

production of end-use parts. It offers a portfolio of integrated additive manufacturing solutions for

engineers, designers and manufacturers comprised of hardware, software, materials and services.

Its solutions span use cases across the product life cycle, from product development to mass

production and aftermarket operations, and they address an array of industries, including

automotive, aerospace, healthcare, consumer products, heavy industry, machine design and

research and development.

       23.       On August 26, 2020, Trine issued a press release announcing the Proposed Merger,

which states in relevant part:

          DESKTOP METAL TO BECOME PUBLIC, CREATING THE ONLY
         LISTED PURE-PLAY ADDITIVE MANUFACTURING 2.0 COMPANY

             •   Desktop Metal is a leader in mass production and turnkey additive
                 manufacturing solutions, offering the fastest metal 3D printing technology
                 in the market, up to 100x the speed of legacy technologies(1)
             •   The additive manufacturing industry is estimated to grow from $12 billion
                 to $146 billion this decade as it shifts from prototyping to mass production
             •   Desktop Metal to become publicly listed through a business combination
                 with Trine (NYSE:TRNE)
             •   Combined company to have an estimated post-transaction equity value of
                 up to $2.5 billion and will remain listed on the NYSE under the ticker symbol
                 “DM” following expected transaction close in the fourth quarter of 2020
             •   Transaction to provide up to $575 million in gross proceeds, comprised of
                 Trine’s $300 million of cash held in trust (assuming no redemptions) and a
                 $275M fully committed common stock PIPE at $10.00 per share, including
                 investments from Miller Value Partners, XN, Baron Capital Group,
                 Chamath Palihapitiya, JB Straubel, and HPS Investment Partners
             •   Leo Hindery, Jr., legendary technology investor and operator, to join
                 Desktop Metal’s board
             •   All significant Desktop Metal shareholders including, Lux Capital, NEA,
                 Kleiner Perkins, Ford Motor Company, Google Ventures, and Koch
                 Disruptive Technologies will retain their equity holdings through Desktop
                 Metal’s transition into the public listed company

       BOSTON, MA (August 26, 2020) – Desktop Metal, Inc. (“Desktop Metal” or the
       “Company”) a leader in mass production and turnkey additive manufacturing
       solutions, announced today it will become a publicly listed company in order to


                                                   6
   Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 7 of 19




accelerate its growth trajectory within the rapidly growing additive manufacturing
market and capitalize on the strong secular tailwinds supporting the reshoring of
manufacturing and supply chain flexibility. The Company has signed a definitive
business combination agreement with Trine Acquisition Corp. (NYSE: TRNE), a
special purpose acquisition company led by Leo Hindery, Jr. and HPS Investment
Partners, a global credit investment firm with over $60 billion in assets under
management. Upon closing of the transaction, the combined operating company
will be named Desktop Metal, Inc. and will continue to be listed on the New York
Stock Exchange and trade under the ticker symbol “DM.”

The additive manufacturing industry grew at a 20 percent annual compound rate
between 2006 and 2016 before accelerating to 25 percent compound annual growth
over the last 3 years, a rate that is expected to continue over the next decade as the
market surges from $12 billion in 2019 to an estimated $146 billion in 2030. This
market inflection is being driven by a shift in applications from design prototyping
and tooling to mass production of end-use parts, enabled by the emergence of what
Desktop Metal refers to as “Additive Manufacturing 2.0,” a wave next-generation
additive manufacturing technologies that unlock throughput, repeatability, and
competitive part costs. These solutions feature key innovations across printers,
materials, and software and pull additive manufacturing into direct competition
with conventional processes used to manufacture $12 trillion in goods annually.

Desktop Metal’s cash on hand after giving effect to the transaction will enable the
Company to capitalize on its position at the forefront of Additive Manufacturing
2.0 by accelerating the Company’s rapid growth and product development efforts.
The Company will also use the proceeds to support constructive consolidation in
the additive manufacturing industry.

Led by an experienced team with deep operational and scientific pedigree, Desktop
Metal has distribution in more than 60 countries around the world and broad
adoption from leading companies spanning array of industries, including
automotive, consumer products, industrial automation, medical devices, and
aerospace & defense.

Desktop Metal is ready to rapidly deploy its full suite of additive manufacturing
solutions to existing and new customers on a global basis. The Company’s broad
product portfolio includes the Studio SystemTM, an office-friendly metal 3D
printing system for low volume production, which has been shipping in volume for
more than a year, as well as the new Shop SystemTM for mid-volume
manufacturing and its continuous fiber composite printer, FiberTM, both of which
are expected to ship in the fourth quarter of 2020. The Company’s Production
SystemTM, which has begun shipping to early customers and is expected to ship in
volume in the second half of 2021, is designed to be the fastest way to 3D print
metal parts at-scale, achieving print speeds up to 100x faster than legacy
technologies and delivering thousands of parts per day at costs competitive with
traditional manufacturing.



                                          7
   Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 8 of 19




“We are at a major inflection point in the adoption of additive manufacturing, and
Desktop Metal is leading the way in this transformation,” said Co-founder,
Chairman & Chief Executive Officer of Desktop Metal, Ric Fulop. “Our solutions
are designed for both massive throughput and ease of use, enabling organizations
of all sizes to make parts faster, more cost effectively, and with higher levels of
complexity and sustainability than ever before. We are energized to make our debut
as a publicly traded company and begin our partnership with Trine, which will
provide the resources to accelerate our go-to-market efforts and enhance our
relentless efforts in R&D.”

Leo Hindery, Jr., Chairman & Chief Executive Officer of TRNE added, “After
evaluating more than 100 companies, we identified Desktop Metal as the most
unique and compelling opportunity, a company that we believe is primed to be the
leader in a rapidly growing industry thanks to their substantial technology moat,
deep customer relationships across diverse end-markets, and impressive, recurring
unit economics. Ric has put together an exceptional team and board of directors
with whom we are excited to partner to create the only publicly traded pure-play
Additive Manufacturing 2.0 company.”

Tom Wasserman, Director of TRNE and Managing Director of HPS Investment
Partners added, “We are thrilled to partner with Ric and Desktop Metal to help the
Company achieve its goals and capture the massive Additive Manufacturing 2.0
opportunity. Thanks to its tremendous team, we believe Desktop Metal has
incredible potential for future growth, which will only be accelerated by the
extensive financial resources provided by this transaction.”

Transaction Overview

Pursuant to the transaction, TRNE, which currently holds $300 million in cash in
trust, will combine with Desktop Metal at an estimated $2.5 billion pro forma equity
value. Assuming no redemptions by TRNE’s existing public stockholders, Desktop
Metal’s existing shareholders will hold approximately 74 percent of the issued and
outstanding shares of common stock immediately following the closing of the
business combination.

Cash proceeds in connection with the transaction will be funded through a
combination of TRNE’s cash in trust and a $275 million fully committed common
stock PIPE at $10.00 per share, including investments from funds and affiliates of
Miller Value Partners, XN, Baron Capital Group, Chamath Palihapitiya, JB
Straubel, and HPS Investment Partners.

The boards of directors of both Desktop Metal and TRNE have unanimously
approved the proposed transaction. Completion of the proposed transaction is
subject to approval of Trine and Desktop Metal stockholders and other closing
conditions, including a registration statement being declared effective by the



                                         8
            Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 9 of 19




       Securities and Exchange Commission, and is expected to be completed in the fourth
       quarter of 2020.

       Additional information about the proposed transaction, including a copy of the
       merger agreement and investor presentation, will be provided in a Current Report
       on Form 8-K to be filed by TRNE today with the Securities and Exchange
       Commission and available at www.sec.gov.

       Advisors

       Credit Suisse is serving as the exclusive capital markets advisor to Desktop Metal
       and as sole private placement agent to TRNE. BTIG, LLC is serving as financial
       and capital markets advisor to TRNE. Latham & Watkins LLP is serving as legal
       advisor to Desktop Metal, and Paul, Weiss, Rifkind, Wharton & Garrison LLP is
       serving as legal advisor to TRNE. ICR is serving as investor relations and
       communications advisor to Desktop Metal.

II.    The Proxy Omits Material Information

       24.     On November 10, 2020, Defendants filed the materially incomplete and misleading

Proxy with the SEC. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

and/or omits material information that is necessary for the Company’s shareholders to make an

informed decision in connection with the Proposed Merger.

       A.      The Misleadingly Incomplete Information Regarding the Financial Advisors

       25.     The Proxy omits material information about the financial advisors, their

relationships, and their roles in the events leading up to the Proposed Merger.

       26.     First, the Proxy entirely omits BTIG’s role as a financial advisor or their

involvement with the events leading up to the Proposed Merger. The Proxy also fails to state the

historical relationship between BTIG on the one hand, and the Company (other than their work

related to the IPO), the Individual Defendants, Desktop Metal, or any affiliates thereof on the other,

including all compensation received or expected to be received from any work performed.



                                                  9
          Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 10 of 19




       27.     Second, the Proxy states that HPS Investment Partners, LLC (“HPS”) was directly

involved in the sales process and that Trine may pay HPS or the HPS Funds, entities affiliated with

Trine’s directors, fees in connection with potentially providing financing or other investments in

connection with the Proposed Merger. However, the Proxy fails to disclose what role they played

in the Proposed Merger, whether they provided any financing, or the amount of fees they received

or expect to receive. Additionally, the Poxy fails to disclose whether HPS has any relationship

with Desktop Metal. Given HPS’ direct affiliation with two members of the Board, this

information must be disclosed.

       28.     Third, the Proxy states that Credit Suisse acted both as the financial advisor for

Desktop Metal and the advisor for the Company related to the PIPE Transaction, but the Proxy

fails to state the compensation Credit Suisse received for acting as a financial advisor for either

party, or the historical relationships between Credit Suisse on the one hand, and the Company, the

Individual Defendants, Desktop Metal, or any affiliates thereof on the other. It is important for

shareholders to be able to understand what factors might influence the financial advisor’s

analytical efforts. A financial advisor’s own proprietary financial interest in a proposed transaction

must be carefully considered when assessing how much credence to give its work or how much

scrutiny to give the Proposed Merger. A reasonable shareholder would want to know what

important economic motivations that the advisor might have.

       29.     Additionally, Desktop Metal’s management prepared and provided 5+ years of

financial projections to Credit Suisse for analysis in connection with the evaluation of the Proposed

Merger. Furthermore, the Proxy references multiple instances where the valuation of Desktop

Metal and/or the combined company was discussed, but fails to disclose any analyses performed

by Credit Suisse in support of its views on the valuation of the Desktop Metal business implied by




                                                 10
          Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 11 of 19




the terms of the potential business combination and the potential benefits to stockholders of Trine

of such a transaction. Such information is plainly material to Trine shareholders and strikes at the

heart of the decision they are being asked to make regarding the Proposed Merger. The failure to

include this material information in the Proxy renders the summary provided therein misleadingly

incomplete.

       B.      The Misleadingly Incomplete Financial Projections and Valuation Information

       30.     The Proxy omits critical financial projections for Desktop Metal, including

income/loss projections and free cash flow projections, both of which existed and were readily

available to be disclosed (together the “Omitted Projections”). Defendants elected to summarize

Desktop Metal’s financial projections, but they excised and failed to disclose the Omitted

Projections. By disclosing certain projections in the Proxy and withholding the Omitted

Projections, Defendants render the table of projections on page 183 of the Proxy materially

incomplete and provide a misleading valuation picture of Desktop Metal.

       31.     There are significant differences between cash flow projections—widely

recognized as the most important valuation metric when it comes to valuing a company and its

stock—and the EBITDA projections that are included in the Proxy. EBITDA projection metrics

are not sufficient analogs for cash flow projections. Well settled principles of corporate finance

and valuation dictate that the value of companies and their stock should be premised upon the

company’s projected future cash flows, not projected EBITDA.1 As Warren Buffet and other

financial experts have stated: “References to EBITDA make us shudder. Too many investors focus

on earnings before interest, taxes, depreciation, and amortization. That makes sense, only if you



1
       Pratt, Shannon. “Net Cash Flow: The Preferred Measure of Return.” Cost of Capital. 16.
(“Occasionally, we find an analyst treating earnings before interest, taxes, depreciation, and
amortization (EBITDA) as if it were free cash flow. This error is not a minor matter…”).


                                                11
          Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 12 of 19




think capital expenditures are funded by the tooth fairy.”2 Relying solely on EBITDA to provide

a fair summary of a company’s financial prospects has numerous pitfalls. EBITDA does not take

into account any capital expenditures, working capital requirements, current debt payments, taxes,

or other fixed costs that are critical to understand a company’s value.3 As a result of these material

differences between EBITDA and cash flows, experts recognize cash flows as a much more

accurate measure when it comes to analyzing the expected performance of a company.

       32.     In light of the significant differences between the Omitted Projections and the

figures disclosed in the Proxy, the table of projections on page 183 of the Proxy is materially

incomplete and misleading. By failing to include the Omitted Projections, the table provides a

materially incomplete and misleading overall valuation picture of Desktop Metal. Simply put, net

income and cash flow projections are irreplaceable when it comes to fully and fairly understanding

a company’s projections and value.

       33.     Unlike poker where a player must conceal his unexposed cards, the object of a

proxy statement is to put all one’s cards on the table face-up. In this case only some of the cards

were exposed—the others were concealed. If a proxy statement discloses financial projections and

valuation information, such projections must be complete and accurate. The question here is not

the duty to speak, but liability for not having spoken enough. With regard to future events,

uncertain figures, and other so-called soft information, a company may choose silence or speech

elaborated by the factual basis as then known—but it may not choose half-truths. Accordingly,

Defendants have disclosed some of the projections provided to and relied upon by the Board but




2
        Elizabeth MacDonald, the Ebitda folly, FORBES (March 17, 2003),
http://www.forbes.com/global/2003/0317/024.html.
3
        Cody Boyte, Why EBITDA is Not Cash Flow, AXIAL FORUM (Nov. 19, 2013),
http://www.axial.net/forum/ebitda-cash-flow/


                                                 12
            Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 13 of 19




failed to disclose the Omitted Projections. This omission renders the summary of the projections

table, Desktop Metal’s financial picture, and the recommendation of the Board provided in the

Proxy misleadingly incomplete.

          34.   In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act and the Individual

Defendants’ duty of candor/disclosure. Absent disclosure of the foregoing material information

prior to the forthcoming Shareholder Vote, Plaintiff will be unable to cast an informed vote

regarding the Proposed Merger, and is thus threatened with irreparable harm, warranting the

injunctive relief sought herein.

                                              COUNT I

           Against All Defendants for Violations of Section 14(a) of the Exchange Act

          35.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          36.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          37.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any




                                                  13
          Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 14 of 19




material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       38.     The omission of information from a proxy will violate Section 14(a) if other SEC

regulations specifically require disclosure of the omitted information.

       39.     Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Merger. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical

information regarding, amongst other things: (i) the financial advisors conflicts; and (ii) Desktop

Metal’s financial projections and valuation.

       40.     In so doing, Defendants made misleading statements of fact and/or omitted

material facts necessary to make the statements made not misleading. Each of the Individual

Defendants, by virtue of their roles as officers and/or directors, were aware of the omitted

information but failed to disclose such information, in violation of Section 14(a). The Individual

Defendants were therefore negligent, as they had reasonable grounds to believe material facts

existed that were misstated or omitted from the Proxy, but nonetheless failed to obtain and

disclose such information to the Company’s shareholders although they could have done so

without extraordinary effort.

       41.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Merger; indeed, the Proxy states that the financial advisors reviewed and discussed

their financial analyses with the Board, and further states that the Board considered the financial




                                                14
          Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 15 of 19




analyses provided them. Further, the Individual Defendants were privy to and had knowledge of

the financial projections and the details surrounding the process leading up to the signing of the

Merger Agreement. The Individual Defendants knew or were negligent in not knowing that the

material information identified above has been omitted from the Proxy, rendering the sections of

the Proxy identified above to be materially incomplete and misleading. Indeed, the Individual

Defendants were required to be particularly attentive to the procedures followed in preparing the

Proxy and review it carefully before it was disseminated, to corroborate that there are no material

misstatements or omissions.

       42.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy

or failing to notice the material omissions in the Proxy upon reviewing it, which they were

required to do carefully as the Company’s directors. Indeed, the Individual Defendants were

intricately involved in the process leading up to the signing of the Merger Agreement.

       43.     Trine is also deemed negligent as a result of the Individual Defendants’ negligence

in preparing and reviewing the Proxy.

       44.     The misrepresentations and omissions in the Proxy are material and Plaintiff will

be deprived of his right to cast an informed vote on the Proposed Merger if such

misrepresentations and omissions are not corrected prior to the special meeting of Trine’s

shareholders. Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                15
            Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 16 of 19




                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          45.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.   The Individual Defendants acted as controlling persons of Trine within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of the Company, and participation in and/or awareness of the Company’s

operations and/or knowledge of the misleadingly incomplete statements contained in the Proxy

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and

dissemination of the material statements that Plaintiff contends are incomplete and misleading.

          47.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          48.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Merger. They

were thus directly involved in preparing this document.

          49.   In addition, as the Proxy sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger




                                                  16
            Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 17 of 19




Agreement. The Proxy purports to describe the various issues and information that the Individual

Defendants reviewed and considered. The Individual Defendants participated in drafting and/or

gave their input on the content of those descriptions.

          50.   By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

          51.   As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          52.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                             COUNT III

   Against the Individual Defendants for Breach of Fiduciary Duty of Candor/Disclosure

          53.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          54.   By virtue of their role as directors and/or officers of the Company, the Individual

Defendants directly owed Plaintiff and all Company shareholders a fiduciary duty of

candor/disclosure, which required them to disclose fully and fairly all material information within

their control when they seek shareholder action, and to ensure that the Proxy did not omit any

material information or contain any materially misleading statements.

          55.   As alleged herein, the Individual Defendants breached their duty of

candor/disclosure by approving or causing the materially deficient Proxy to be disseminated to


                                                  17
          Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 18 of 19




Plaintiff and the Company’s other public shareholders.

       56.     The misrepresentations and omissions in the Proxy are material, and Plaintiff will

be deprived of his right to cast an informed vote if such misrepresentations and omissions are not

corrected prior to the Shareholder Vote. Where a shareholder has been denied one of the most

critical rights he or she possesses—the right to a fully informed vote—the harm suffered is an

individual and irreparable harm.

       57.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the special meeting of Trine shareholders to vote on the Proposed Merger

or consummating the Proposed Merger, until the Company discloses the material information

discussed above which has been omitted from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.



//

//




                                                18
        Case 1:20-cv-10056-RA Document 1 Filed 12/01/20 Page 19 of 19




                                        JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.

Dated: December 1, 2020                            MONTEVERDE & ASSOCIATES PC
                                                     /s/ Juan E. Monteverde
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, NY 10118
                                                   Tel: (212) 971-1341
                                                   Fax: (212) 202-7880
                                                   Email: jmonteverde@monteverdelaw.com

                                                   Attorneys for Plaintiff




                                                19
